     Case: 1:20-cv-02523 Document #: 46 Filed: 08/21/20 Page 1 of 1 PageID #:249

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Sha−Poppin Gourmet Popcorn LLC
                                          Plaintiff,
v.                                                        Case No.: 1:20−cv−02523
                                                          Honorable Joan B. Gottschall
JPMorgan Chase Bank, N.A, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 21, 2020:


        MINUTE entry before the Honorable Joan B. Gottschall: Any response to
plaintiff's motion to relate cases [43] is due on or before 8/21/2020 after which date the
motion will be taken under advisement. Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
